Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2019

                                    No. 04-19-00370-CV

                                  AUTO SPIN USA., LP,
                                      Appellant

                                              v.

   Hooman NISSANI, Individually, Hooman Automotive Group, and Nissani Bros. Nissan,
                                     Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-23348
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED
with no further extensions absent extraordinary circumstances. Time is extended to October 18,
2019.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk